  Case 1:19-cv-00003-LPS Document 12 Filed 05/20/20 Page 1 of 7 PageID #: 91



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

BRIAN M. BEY,                                :
                                             :
               Plaintiff,                    :
                                             :
                                             :
       v.                                    : Civ. No. 19-003-LPS
                                             :
CONNECTIONS, C.S.P., et al.,                 :
                                             :
               Defendants.                   :



Brian M. Bey, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.




                                MEMORANDUM OPINION




May 20, 2020
Wilmington, Delaware
     Case 1:19-cv-00003-LPS Document 12 Filed 05/20/20 Page 2 of 7 PageID #: 92



STARK, U.S. District Judge:

I.       INTRODUCTION

         Plaintiff Brian M. Bey (“Plaintiff”), an inmate at the James T. Vaughn Correctional Center

(“JTVCC”) in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1 (D.I. 2) He

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 4, 7) The Court

proceeds to review and screen the matter pursuant to 28 U.S.C. §§ 1915(e)(2)(b) and 1915A(a).

II.      BACKGROUND

         Plaintiff suffers from a paralyzed drop foot of the right extremity. (D.I. 2 at 5) He has been

housed at JTVCC and Howard R. Young Correctional Institution (“HRYCI”) in Wilmington,

Delaware. Plaintiff alleges that at both institutions he was given pain medication but was not

provided therapy or other medical treatment for the condition despite reassurances it would take

place. In addition, Plaintiff alleges that he was assigned to sleep on the floor and was not assigned a

handicapped room that would give him access to the shower, despite explaining his medical

condition. Nor was he given crutches or a wheelchair. He submitted a number of grievances

seeking medical care and a different housing assignment. Plaintiff alleges that Connections violated

his constitutional rights and committed medical negligence. For relief, Plaintiff seeks punitive

damages.

III.     LEGAL STANDARDS

         A federal court may properly dismiss an action sua sponte under the screening provisions of

28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state a claim



1
 When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him of a
federal right, and that the person who caused the deprivation acted under color of state law. See
West v. Atkins, 487 U.S. 42, 48 (1988).

                                                   1
  Case 1:19-cv-00003-LPS Document 12 Filed 05/20/20 Page 3 of 7 PageID #: 93



upon which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma

pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison conditions). The

Court must accept all factual allegations in a complaint as true and take them in the light most

favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008);

Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds pro se, his pleading is liberally

construed and his Complaint, “however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94 (citations omitted).

        An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1), a court

may dismiss a complaint as frivolous if it is “based on an indisputably meritless legal theory” or a

“clearly baseless” or “fantastic or delusional” factual scenario. Neitzke, 490 U.S. at 327-28; see also

Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d 1080, 1091-92 (3d

Cir. 1995) (holding frivolous a suit alleging that prison officials took an inmate’s pen and refused to

give it back).

        The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Rule

12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ.

P. 12(b)(6) standard to dismissal for failure to state a claim under § 1915(e)(2)(B)). However, before

dismissing a complaint or claims for failure to state a claim upon which relief may be granted

pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a



                                                      2
  Case 1:19-cv-00003-LPS Document 12 Filed 05/20/20 Page 4 of 7 PageID #: 94



plaintiff leave to amend his complaint unless amendment would be inequitable or futile. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

        A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint must do

more than simply provide “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation

marks omitted). In addition, a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face. See Williams v. BASF Catalysts LLC, 765 F.3d 306,

315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Twombly, 550 U.S. at 570).

Finally, a plaintiff must plead facts sufficient to show that a claim has substantive plausibility. See

Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not be dismissed for imperfect

statements of the legal theory supporting the claim asserted. See id. at 10.

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the sufficiency

of a complaint must take three steps: (1) take note of the elements the plaintiff must plead to state a

claim; (2) identify allegations that, because they are no more than conclusions, are not entitled to the

assumption of truth; and (3) when there are well-pleaded factual allegations, the court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief. See

Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. See Iqbal, 556 U.S. at 679

(citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Id.

                                                     3
    Case 1:19-cv-00003-LPS Document 12 Filed 05/20/20 Page 5 of 7 PageID #: 95



IV.     DISCUSSION

        A.      Statute of Limitations

        Attached to the Complaint are several grievances to support Plaintiff’s claims. (D.I. 2-1 at 1-

18) The grievances date from September 16, 2016 to October 31, 2018. 2 Plaintiff filed his

Complaint on December 31, 2018. 3

        For purposes of the statute of limitations, § 1983 claims are characterized as personal injury

actions. See Wilson v. Garcia, 471 U.S. 261, 275 (1985). In Delaware, § 1983 claims are subject to a

two-year limitations period. See 10 Del. C. § 8119; Johnson v. Cullen, 925 F. Supp. 244, 248 (D. Del.

1996). Section 1983 claims accrue “when the plaintiff knew or should have known of the injury

upon which its action is based.” Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).

The statute of limitations is an affirmative defense that generally must be raised by the defendant,

and it is waived if not properly raised. See Benak ex rel. Alliance Premier Growth Fund v. Alliance Capital

Mgmt. L.P., 435 F.3d 396, 400 n.14 (3d Cir. 2006); Fassett v. Delta Kappa Epsilon, 807 F.2d 1150, 1167

(3d Cir. 1986). “Although the statute of limitations is an affirmative defense, sua sponte dismissal is

appropriate when ‘the defense is obvious from the face of the complaint and no further factual

record is required to be developed.’” Davis v. Gauby, 408 F. App’x 524, 526 (3d Cir. Nov. 30, 2010)

(quoting Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006)). Accordingly a court may dismiss a



2
 On April 29, 2020, the Court received an additional submission from Plaintiff which attached,
among other things, grievances filed between July 2019 and April 2020. (See D.I. 11)
3
 The computation of time for complaints filed by pro se inmates is determined according to the
“mailbox rule;” complaints are deemed filed as of the date they were delivered to prison officials for
mailing to the court. See Houston v. Lack, 487 U.S. 266 (1988); Burns v. Morton, 134 F.3d 109, 112 (3d
Cir. 1998); Gibbs v. Decker, 234 F. Supp. 2d 458, 463 (D. Del. 2002). Here, Plaintiff’s Complaint was
signed on January 1, 2019, but the envelope’s postmark is December 31, 2018. Therefore, the Court
concludes that Plaintiff’s Complaint was filed on December 31, 2018, the date of its mailing
postmark.
                                                    4
  Case 1:19-cv-00003-LPS Document 12 Filed 05/20/20 Page 6 of 7 PageID #: 96



time-barred complaint sua sponte under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. See

Trimble v. County of Beaver, PA, 615 F. App’x 762, 764 (3d Cir. Sept. 14, 2015).

        Plaintiff relies upon grievances to state claims for acts that occurred prior to December 31,

2016 – for example the grievances dated September 6, 16, and 23, 2016, and October 8, 2016.

Plaintiff did not file his Complaint until December 31, 2018. Hence, it is evident from the face of

the Complaint that all claims that accrued prior to December 31, 2016 are barred by the two-year

limitations period. Therefore, the Court will dismiss all claims as set forth in the grievances for

occurrences prior to December 31, 2016, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and

§ 1915A(b)(1).

        B.       Medical Needs and Negligence

        Plaintiff alleges that he was denied therapy and other medical treatment (except medication)

despite reassurances it was forthcoming. He alleges Defendants violated his constitutional rights

and were also medically negligent.

        The Eighth Amendment proscription against cruel and unusual punishment requires that

prison officials provide inmates with adequate medical care. See Estelle v. Gamble, 429 U.S. 97, 103-05

(1976). To set forth a cognizable claim, an inmate must allege (i) a serious medical need and (ii) acts

or omissions by prison officials that indicate deliberate indifference to that need. See id. at 104;

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison official is deliberately indifferent if he

knows that a prisoner faces a substantial risk of serious harm and fails to take reasonable steps to

avoid the harm. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). A prison official may manifest

deliberate indifference by “intentionally denying or delaying access to medical care.” Estelle, 429 U.S.

at 104-05. The Third Circuit has “found ‘deliberate indifference’ in a variety of circumstances,

including where the prison official (1) knows of a prisoner’s need for medical treatment but

                                                     5
  Case 1:19-cv-00003-LPS Document 12 Filed 05/20/20 Page 7 of 7 PageID #: 97



intentionally refuses to provide it; (2) delays necessary medical treatment based on a nonmedical

reason; or (3) prevents a prisoner from receiving needed or recommended medical treatment.”

Rouse, 182 F.3d at 197.

        In addition, in Delaware, medical malpractice is governed by the Delaware Health Care

Negligence Insurance and Litigation Act, 18 Del. C. §§ 6801-6865. When a party alleges medical

negligence, Delaware law requires the party to produce an affidavit of merit with expert medical

testimony detailing: (1) the applicable standard of care, (2) the alleged deviation from that standard,

and (3) the causal link between the deviation and the alleged injury. See Bonesmo v. Nemours Found.,

253 F. Supp. 2d 801, 804 (D. Del. 2003); 18 Del. C. § 6853. Because Plaintiff alleges medical

negligence, at the time he filed the complaint he was required to submit an affidavit of merit as to

each defendant signed by an expert witness. 18 Del. C. § 6853(a)(1). The Court has reviewed the

record and finds that Plaintiff failed to accompany the complaint with an affidavit of merit as

required by 18 Del. C. § 6853(a)(1).

        To the extent Plaintiff seeks to raise medical negligence claims, they will be dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). Plaintiff will be allowed to proceed with

his constitutional medical needs claims against Defendants.

V.      CONCLUSION

        For the above reasons, the Court will: (1) dismiss all time-barred claims and all medical

negligence claims; and (2) allow Plaintiff to proceed against Defendants on constitutional medical

needs claim.

        An appropriate Order will be entered.




                                                   6
